DETAILED ACTION
The response filed 03/04/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-27, 29-33, 35-38, and 40-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coppes et al. (2008/0226394) in view Cobb et al. (2009/0220302).
	With regard to claim 25, Coppes discloses a chamber (abstract), comprising:
	a first side base (106; fig. 1A); a second side base (second 10; fig. 1A); 
	sidewalls (104) extending from the first and second side bases (fig. 1A); 
	a plurality of crest corrugations (110) and a plurality of valley corrugations (112) positioned along a length of the chamber; and a plurality of valley sub-corrugations (116/118), wherein each valley 
	Coppes is silent regarding a plurality of crest sub-corrugations, wherein each crest sub-corrugation runs along a crest corrugation from the first side base to the second side base, wherein a width of each crest sub-corrugation is constant along the entire crest sub-corrugation
	Cobb discloses a chamber (fig. 20) comprising a plurality of crest and valley corrugations and further comprising a plurality of crest sub-corrugations (106), wherein each crest sub-corrugation runs along a crest corrugation from the first side base to the second side base (fig. 20), wherein a width of each crest sub-corrugation is constant along the entire crest sub-corrugation (fig. 20).
	Cobb teaches the crest sub-corrugation is desirable in that it increases the chambers wall’s load carrying strength (para 0086).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Coppes and utilize crest sub-corrugation as taught by Cobb in order to increase the load carrying capacity of the chamber.

 	With regard to claims 26-27, Cobb further discloses a height of each crest sub-corrugation is less than a local height of the crest corrugation along which the crest sub-corrugation runs (fig. 20), a height of each crest sub-corrugation is constant along the entire crest sub-corrugation (fig. 20).
	With regard to claims 29-30, Coppes further discloses wherein the valley corrugations increase in width with elevation from the first and second side bases (fig. 1A) and wherein each corrugation decreases in width with elevation from the first and second side bases (fig. 1A).

	With regard to claim 31 and 33, Coppes discloses the invention substantially as claimed however is silent regarding each valley sub-corrugation runs along a valley corrugation from the first side base to 
	Cobb further discloses a plurality of valley sub-corrugations (108), wherein each valley sub-corrugation runs along a valley corrugation from the first side base to the second side base (fig. 20) a height of each valley sub-corrugation decreases as the valley sub-corrugation approaches the first and second side bases (para 0090).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Coppes and have the valley sub-corrugation run from the first base to the second base as taught by Cobb in order to further strengthen the chamber.

	With regard to claims 32 Coppes further discloses a height of each valley sub-corrugation is less than a depth of the valley corrugation along which the valley sub-corrugation runs (fig. 1A).
	wherein each crest sub-corrugation includes a first terminal end at the first side base and a second terminal end at the second side base (fig. 20).

	With regard to claim 35, Cobb further discloses wherein each crest sub-corrugation includes a first terminal end at the first side base and a second terminal end at the second side base (fig. 20).

	With regard to claims 36-38 and 40-41, the claimed limitations have been discussed above.

	With regard to claim 42, Coppes discloses a chamber (abstract), comprising:
	opposing side bases (106; fig. 1); a chamber top (fig. 1); sidewalls (104) extending from the opposing side bases to the chamber top (fig. 1); 

	a plurality of valley sub-corrugations (116/118), wherein each valley sub-corrugation is positioned on a valley corrugation and runs along the chamber top (fig. 1A), wherein a width of each valley sub-corrugation is constant along the entire valley sub-corruqation (fig. 1A).
	Coppes is silent regarding a plurality of crest sub-corrugations, wherein each crest sub-corrugation is positioned on a crest corrugation and runs along the chamber top, wherein a width of each crest sub-corrugation is constant along the entire crest sub-corrugation.
	Cobb discloses a chamber (fig. 20) comprising a plurality of crest and valley corrugations and further comprising a plurality of crest sub-corrugations (106), wherein each crest sub-corrugation is positioned on a crest corrugation and runs along the chamber top (fig. 20), wherein a width of each crest sub-corrugation is constant along the entire crest sub-corrugation (fig. 20).
	Cobb teaches the crest sub-corrugation is desirable in that it increases the chambers wall’s load carrying strength (para 0086).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Coppes and utilize crest sub-corrugation as taught by Cobb in order to increase the load carrying capacity of the chamber.

	With regard to claims 43-44, Cobb further discloses each crest sub-corrugation extends from a first opposing side base to a second opposing side base (figs. 2, 20), wherein each crest sub-corrugation includes a first terminal end at a first opposing side base and a second terminal end at a second opposing side base (fig. 20).


	Cobb further discloses a plurality of valley sub-corrugations (108), wherein each valley sub-corrugation runs along a valley corrugation from the first side base to the second side base (fig. 20).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Coppes and have the valley sub-corrugation run from the first base to the second base as taught by Cobb in order to further strengthen the chamber.

	With regard to claims 47-49, Coppes further discloses each valley sub-corrugation includes a first terminal end above the first side base and a second terminal end above the second side base (fig. 1A).

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. 	
	In response to applicant’s arguments that Coppes fails to disclose a valley sub-corrugation that is constant along entire valley sub-corrugation, the examiner disagrees.  Applicant refers to paragraph 0021 and cites one passage of the rib and then an example of the rib as evidence.  The examiner contends these are merely examples of potential ribs and there is no disclosure in Coppes that the width at the start of the rib is greater than the width in the middle of the rib.  Coppes consistently refers to the ribs as having a rectangular cross section as described in the specification and shown in the figures.  Furthermore, in claim 8 and 16 of Coppes, describes the ribs as having a 0.7 inch width.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
6/3/2021